i          i      i                                                                         i        i       i




                                   MEMORANDUM OPINION


                                           No. 04-08-00600-CR

                                    IN RE Donald Ray MCINTOSH

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 29, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 12, 2008, relator Donald Ray McIntosh filed a petition for writ of mandamus

seeking to compel the trial court to rule on his pro se Motion for Speedy Trial, Petition for Writ of

Habeas Corpus Release for Delay of Prosecution and Illegal Restraint, and Petition for Writ of

Habeas Corpus Dismiss for Failure to Provide a Constitutional Speedy Trial or to dismiss with

prejudice the underlying criminal cases. We conclude trial counsel is also relator’s counsel for an

original proceeding on the issue presented. Relator is not entitled to hybrid representation. See

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se petition will be treated as presenting nothing for this court’s



           1
        This proceeding arises out of Cause Nos. 220291, 220292, and 220294, styled The State of Texas v. Donald
Ray McIntosh, in County Court No. 7, Bexar County, the Honorable Monica Guerrero presiding.
                                                                                       04-08-00600-CR

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]

1994, orig. proceeding). Accordingly, relator’s petition is denied. Relator’s motion for leave to file

the petition for writ of mandamus is denied as moot.

                                                       PER CURIAM



DO NOT PUBLISH




                                                 -2-